                   Case 4:20-cv-00321 Document 1 Filed on 01/28/20 in TXSD Page 1 of 4



                                      UNITED STATES DISTRICT COURT
                                   FOR THE SOUTHERN DISTRICT OF TEXAS
                                            HOUSTON DIVISION


         DAN BUNKERING (AMERICA) INC.                    §
                                                         §
                   Plaintiff,                            §
                                                         §
                                                         §
                                                         §
         V.                                              §      CIVIL ACTION NO.: _______________
                                                         §      IN ADMIRALTY, Rule 9(h)(C)
                                                         §
         SWIBER OFFSHORE MEXICO,                         §
         RANGER OFFSHORE, INC.,                          §
         IN PERSONAM                                     §
         AND M/V SWIBER ADA IN REM                       §
                                                         §
         Defendants.                                     §

                                              VERIFIED COMPLAINT

                   Dan Bunkering (America) Inc., files its Verified Complaint against M/V Swiber Ada, IMO

         9502154, (“the Vessel”) in rem, Swiber Offshore Mexico S.A. de C.V., and Ranger Offshore, Inc.,

         in personam, stating an admiralty and maritime claim pursuant to Rule 9(h) of the Federal Rules

         of Civil Procedure and Rule C of the Supplemental Rules for Certain Admiralty and Maritime

         Claims, and shows the following:

                                  I.     JURISDICTION, VENUE AND PARTIES

                   1.      Jurisdiction is proper in accordance with 28 U.S.C. §1333, Rule 9(h) of the Federal

         Rules of Civil Procedure, and Rule C of the Supplemental Rules for Certain Admiralty and

         Maritime Claims. Venue is also proper in this district in accordance with 28 U.S.C. §1391(b)(2)

         and (d) and Rule C of the Supplemental Rules for Certain Admiralty and Maritime Claims.




4836-6760-1586.1
                   Case 4:20-cv-00321 Document 1 Filed on 01/28/20 in TXSD Page 2 of 4



                     2.     Plaintiff, Dan Bunkering (America) Inc. (“Dan Bunkering”) is engaged in the

         business of selling and supplying bunker fuel to vessels, and is incorporated under the laws of

         Texas, with its principal office at 840 Gessner, Suite 210, Houston, Texas 77024.

                     3.     Defendant, Swiber Offshore Mexico S.A. de C.V. (“Swiber”) is the owner of the

         Vessel, and is incorporated under the laws of Mexico, with its principal office at Calle 2 Ote. Mz.

         G Lt. 2, Puerto Pesquero, Ciudad del Carmen, Campeche 24129, Mexico.

                     4.     Defendant, Ranger Offshore, Inc. (“Ranger”) is a charterer and operator, and is

         incorporated under the laws of Texas, with its principal office at 10370 Richmond Ave, Houston,

         Texas 77042.

                     5.     Upon information and belief, the Vessel is or will soon be, within the jurisdiction

         of this Honorable Court.

                                                   II.    FACTUAL BACKGROUND

                     6.     In the fall of 2018, Dan Bunkering entered into a bunker supply agreement with

         Ranger. Ranger ordered marine fuel from Dan Bunkering and failed to pay Invoice No. 61273 for

         $405,999.01.1 Pursuant to Bill of Lading No. 18/0075, on September 11, 2018, 80,600 gallons of

         fuel were delivered to and for the benefit of the Vessel.2

                     7.     Both Swiber and Ranger benefited from the marine fuel consumed by the Vessel

         ordered by Ranger and sold by Dan Bunkering.

                     8.     Invoice No. 61273 for $405,999.01 remains outstanding, plus all applicable fees,

         interest, and costs.

                     9.     As a result of the foregoing, Dan Bunkering has a valid maritime lien against the

         vessel for the provision of necessaries.


         1
             Invoice No. 61273 for $405,999.01. (Exhibit 1).
         2
             Bill of Lading No. 18/0075. (Exhibit 2).

                                                               2
4836-6760-1586.1
                   Case 4:20-cv-00321 Document 1 Filed on 01/28/20 in TXSD Page 3 of 4



                                              III.   RULE C ARREST

                    10.   Pursuant to Rule C of the Supplemental Rules for Admiralty or Maritime Claims

         and Asset Forfeiture Actions to the Federal Rules of Civil Procedure 46 U.S.C. § 31341, et. seq,

         Dan Bunkering has a maritime lien against the Vessel for the amount of $405,999.01 for provisions

         of necessaries, specifically marine fuel, to the Vessel at the request of and upon order of her owner,

         which may be enforced by the in rem seizure of the Vessel, pursuant to Federal Rules of Civil

         Procedure Rule C of the Supplemental Rules for Certain Admiralty and Maritime Claims and Asset

         Foreclosure Actions. Therefore, Dan Bunkering requests that process in due form of law,

         according to the practices of this Court is issued against the Vessel, her engines, machinery, tackle,

         apparel, equipment, rigging, and all other necessary appurtenances, and freight, etc.

                    11.   All the foregoing premises are true and correct and within the Admiralty and

         Maritime Jurisdiction of this Honorable Court.

                    WHEREFORE, Dan Bunkering (America) Inc. prays:

                    (1)   That process in due form of law, according to the practice of this Court in cases of

                    admiralty jurisdiction issue against the Vessel her engines, machinery, tackle, apparel,

                    equipment, rigging, and all other necessary appurtenances, and freight, etc., Swiber and

                    Ranger.

                    (2)   That a judgment be entered in favor of Dan Bunkering (America) Inc. against the

                    Vessel, her engines, machinery, tackle, apparel, equipment, rigging, and all other

                    necessary appurtenances, and freight, etc., and judgement in personam against Swiber and

                    Ranger;

                    (3)   That the Court retain jurisdiction over the Vessel, within the District in order to

                    enter a judgment upon any decree in these proceedings;



                                                           3
4836-6760-1586.1
                   Case 4:20-cv-00321 Document 1 Filed on 01/28/20 in TXSD Page 4 of 4



                    (4)   That the “necessaries” provided by Dan Bunkering (America) Inc. declared to be a

                    valid and subsisting lien upon the Vessel, her engines, machinery, tackle, apparel,

                    equipment, rigging, and all other necessary appurtenances, and freight, etc., and all other

                    equipment and necessaries belonging and appurtenant thereto, which to the extent

                    permitted by applicable law is prior and superior to other potential interest, liens or claims

                    of any and all persons, firms or corporations whatsoever;

                    (5)   That Dan Bunkering (America) Inc. be awarded its attorneys’ fees and costs of this

                    action; and

                    (6)   That Dan Bunkering (America) Inc. be granted all such other and further relief as

                    equity, justice and the nature of this case will allow.

                   DATED this 28th day of January 2020.

                                                                  FOLEY GARDERE
                                                                  FOLEY & LARDNER LLP

                                                                  By: /s/ Anacarolina Estaba
                                                                  Peter A. McLauchlan
                                                                  State Bar No. 13740900
                                                                  Federal Bar No. 6370
                                                                  pmclauchlan@foley.com
                                                                  Anacarolina Estaba
                                                                  State Bar No. 24085298
                                                                  Federal Bar No. 964979
                                                                  aestaba@foley.com
                                                                  1000 Louisiana, Suite 2000
                                                                  Houston, Texas 77002-2099
                                                                  Telephone: (713) 276-5500
                                                                  Facsimile: (713) 276-5555

                                                                  ATTORNEYS FOR PLAINTIFF,
                                                                  DAN BUNKERING (AMERICA) INC.




                                                              4
4836-6760-1586.1
